Exhibit 10.3

SECOND AMENDMENT TO LEASE

(Centerpark Plaza)

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of the 24th day of January, 2011, by and between IPERS CENTERPARK PLAZA I & II,
INC., a Delaware corporation (“Landlord”), and AXESSTEL, INC., a Nevada
corporation, doing business in California as “Axesstel Fixed Wireless”
(“Tenant”).

R E C I T A L S:

A.    Mullrock Umbrella, LLC, a Delaware limited liability company (“Original
Landlord”) and Tenant entered into that certain Office Lease dated as of May 28,
2004 (the “Original Lease”), whereby Original Landlord leased to Tenant and
Tenant leased from Original Landlord certain space located in that certain
building located and addressed at 6815 Flanders Drive, San Diego, California
92121 (the “Building”). The Original Lease was amended by that certain First
Amendment to Lease dated as of May, 2005, by and between R&D Portfolio Holdings,
LLC, a Delaware limited liability company, successor-in-interest in the Lease to
Original Landlord (“Second Landlord”), and Tenant. The Original Lease, as
amended by the First Amendment, may be referred to herein as the “Lease.”
Landlord is the successor-in-interest in the Lease to Second Landlord.

B.    By this Second Amendment, Landlord and Tenant desire to reduce the
Existing Premises (as defined below), extend the Term of the Lease, and to
otherwise modify the Lease as provided herein.

C.    Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1.    The Existing Premises. Landlord and Tenant hereby agree that pursuant to
the Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord that certain space in the Building containing 17,101 rentable square
feet located on the second (2nd) floor of the Building and known as Suites 200
and 210 (collectively, the “Existing Premises”), as further described in the
Lease.

2.    Reduction of Existing Premises. That certain space on the second
(2nd) floor of the Building and consisting of a portion of Suite 210, as
outlined on the floor plan attached hereto as Exhibit “A” and made a part
hereof, may be referred to herein as the “Reduction Space.” Landlord and Tenant
hereby stipulate and agree that the Reduction Space contains 11,266 rentable
square feet. On or before the later of May 1, 2011, or (ii) the date of
Landlord’s Substantial Completion of Landlord’s Work in the Reduced Premises
pursuant to Exhibit C attached hereto (“Reduction Commencement Date”), Tenant
shall surrender and deliver exclusive possession of the Reduction Space to
Landlord in vacant, broom clean condition and

 

1



--------------------------------------------------------------------------------

otherwise in accordance with Section 9 of the Original Lease; provided, however,
that Tenant may remain in the Reduction Space for an additional five
(5) business days in order to vacate and perform its surrender obligations with
respect to such space. Accordingly, effective upon the Reduction Commencement
Date, the Existing Premises shall be decreased to exclude the Reduction Space
and Tenant shall be released from its obligations under the Lease (as it
pertains to the Reduction Space only) except for those terms and conditions
which expressly survive the expiration or sooner termination of the Lease
pertaining to the Reduction Space. Landlord and Tenant hereby agree that such
deletion of the Reduction Space from the Existing Premises shall, effective as
of the Reduction Commencement Date, decrease the number of rentable square feet
leased by Tenant in the Building to a total of 5,852 rentable square feet
(sometimes referred to herein as the “Reduced Premises” or “Premises”), which
Reduced Premises is depicted on Exhibit “A” attached hereto. If Tenant fails to
vacate and surrender and deliver exclusive possession of the Reduction Space to
Landlord on or before the Reduction Commencement Date, then the holdover
provisions of Section 9 of the Original Lease shall apply. Tenant represents and
warrants to Landlord that (a) no other person, firm or entity has any right,
title or interest in the Reduction Space; and (b) Tenant has the full right,
legal power and actual authority to enter into this Second Amendment and to
terminate the Lease as to the Reduction Space without the consent of any person,
firm or entity. Tenant further represents and warrants to Landlord that as of
the date hereof there are no, and as of the Reduction Commencement Date there
shall not be any, mechanics’ liens or other liens encumbering all or any portion
of the Reduction Space by virtue of any act or omission on the part of Tenant,
its predecessors, contractors, agents, employees, successors, sublessees or
assigns.

Notwithstanding anything in the Lease to the contrary, in the event Landlord’s
Work is not Substantially Completed by Landlord on or before February 1, 2011
then the Monthly Basic Rent payable by Tenant for the Premises shall, until the
Reduction Commencement Date, be Seven Thousand Nine Hundred and 20/100 Dollars
($7,900.20).

3.    New Term. The Lease Termination Date ‘shall be extended such that the
Lease shall terminate on the date immediately preceding the thirty-sixth
(36th) month anniversary of the Reduction Commencement Date (“New Termination
Date”); provided, however, that if the Reduction Commencement Date falls on a
date other than the first (1st) day of a month, the New Termination Date shall
be the last day of the month which is thirty-six (36) months after the month in
which the Reduction Commencement Date occurs, unless extended pursuant to this
Second Amendment. The period from the Reduction Commencement Date through the
New Termination Date specified above, shall be referred to herein as the “New
Term.” Tenant shall, at Landlord’s request, execute and deliver a memorandum
agreement provided by Landlord in the form of Exhibit “B” attached hereto,
setting forth the actual Reduction Commencement Date, New Termination Date and,
if necessary, a revised rent schedule. Should Tenant fail to do so within five
(5) business days after Landlord’s request, the information set forth in such
memorandum provided by Landlord shall be conclusively presumed to be agreed to
by Tenant and correct.

4.    Monthly Basic Rent. Notwithstanding anything to the contrary in the Lease,
during the New Term, Tenant shall pay, in accordance with the provisions of this
Section 4 and subject to abatement pursuant to Section 5 below, Monthly Basic
Rent for the Reduced Premises as follows:

 

2



--------------------------------------------------------------------------------

Months of New Term

  

Rentable

Square

Footage

  

Annual

Installment

of Rent Per

Square Foot

  

Annual

Installment

of Rent

  

Monthly

Basic Rent

Reduction Commencement

Date — 6

   5,852    $16.20      $94,802.40    $3,950.10 7 — 12    5,852    $16.20   
  $94,802.40    $7,900.20 13 — 24    5,852    $16.69      $97,669.88   
$8,139.16 25 — 36    5,852    $17.19    $100,595.88    $8,382.99

5.    Rental Abatement. Notwithstanding anything to the contrary contained in
the Lease or in this Second Amendment, and provided that Tenant faithfully
performs all of the terms and conditions of the Lease, as amended by this Second
Amendment, Landlord hereby agrees to abate Tenant’s obligation to pay fifty
percent (50%) of Monthly Basic Rent for the first six (6) full months of the New
Term. During such abatement period, Tenant shall still be responsible for the
payment of all of its other monetary obligations under the Lease, as amended by
this Second Amendment. In the event of a default by Tenant under the terms of
the Lease, as amended by this Second Amendment, that results in early
termination pursuant to the provisions of Section 23 of the Original Lease, then
as a part of the recovery set forth in Section 23 of the Original Lease,
Landlord shall be entitled to the recovery of the Monthly Basic Rent that was
abated under the provisions of this Section 5.

6.    Tenant’s Percentage and Base Year. Notwithstanding anything to the
contrary in the Lease, during the New Term, (i) Tenant’s Percentage for the
Reduced Premises shall be deemed changed to 12.98%, and (ii) the Base Year will
b9 deemed changed to the calendar year 2011.

7.    Condition of Reduced Premises and Landlord’s Work. Tenant hereby agrees to
accept the Reduced Premises in its “As-Is” condition and Tenant hereby
acknowledges that Landlord, except as otherwise expressly provided below, shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Reduced Premises. Promptly after full execution and
delivery of this Second Amendment, Landlord shall, using Building-standard
materials only and in Landlord’s Building-standard manner, perform the Tenant
Improvement work pursuant to the Work Letter Agreement attached hereto as
Exhibit “C” (“Landlord’s Work”). Landlord will not be responsible for moving any
of Tenant’s electronic equipment in connection with the performance of
Landlord’s Work, and Tenant shall be solely responsible for such electronic
equipment. Tenant hereby acknowledges that Landlord shall be performing such
improvement work during Tenant’s occupancy of the Existing Premises, and that
Landlord’s performance of such work shall not be deemed a constructive eviction
of Tenant, nor shall Tenant be entitled to any abatement of Rent. Tenant agrees
to use its best efforts to cooperate with Landlord in Landlord’s performance of
Landlord’s Work.

 

3



--------------------------------------------------------------------------------

8.    Security Deposit. Tenant has previously deposited with Landlord
Thirty-Four Thousand Three Hundred Seventy-Three and 01/100 Dollars ($34,373.01)
as a Security Deposit under the Lease. Landlord shall credit Tenant the amount
of Twenty-Five Thousand Five Hundred Seventy and 88/100 Dollars ($25,570.88)
towards Monthly Basic Rent for the months first coming due during the New Term.
Landlord shall continue to hold the remaining Security Deposit of Eight Thousand
Eight Hundred Two and 13/100 Dollars ($8,802.13) (as decreased herein) in
accordance with the terms and conditions of Article 5 of the Original Lease.

9.    Notices. Landlord’s addresses for notice set forth in the Lease are hereby
deleted in their entirety and replaced with the following:

 

LANDLORD’S ADDRESS:

RREEF

535 Anton Boulevard, Suite 200

Costa Mesa, CA 92626

Attn: Jill E. Shanahan,

Vice President/Asset Manager

 

with a copy to:

TRANSWESTERN

San Diego District Office

5935 Cornerstone Court West, Suite 200

San Diego, CA 92121

 

with a copy to:

TRANSWESTERN

330 N. Brand Boulevard, Suite 660

Glendale, CA 91203

Attn: Dave Rock,

Managing Senior Vice President

10.  Payment Address. Landlord’s address for payment as set forth in the
Reference Pages of the Lease is hereby deleted in its entirety and replaced with
the following:

IPERS CENTERPARK PLAZA I & II

P.O. Box 9032

Addison, TX 75001-9032

11.  Patriot Act. Tenant hereby represents and warrants that neither Tenant, nor
any persons or entities holding any legal or beneficial interest whatsoever in
Tenant, are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App.
§ 5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the New Term, an event of default will be deemed to
have occurred, without the necessity of notice to Tenant.

 

4



--------------------------------------------------------------------------------

12.  Parking. During the New Term, in lieu of Tenant’s parking rights in the
Lease, Tenant shall, at no additional cost, be entitled to a total or twenty
(20) unreserved, uncovered parking privileges.

13.  Monument Signage. Within thirty (30) days after Landlord informs Tenant
that Landlord has entered into a lease or leases for the balance of the
available space on the second (2n) floor of the Building, Tenant shall, at
Tenant’s sole cost and expense, reduce the space occupied by Tenant’s Monument
Sign by fifty percent (50%) and repair all damage caused by such reduction in
signage.

14.  Brokers. Each party represents and warrants to the other that other than
Voit Real Estate Services (“Tenant’s Broker”), no broker, agent or finder
negotiated or was instrumental in negotiating or consummating this Second
Amendment. Each party further agrees to defend, indemnify and hold harmless the
other party from and against any claim for commission or finder’s fee by any
entity (other than Tenant’s Broker) who claims or alleges that they were
retained or engaged by the first party or at the request of such party in
connection with this Second Amendment.

15.  Defaults. Tenant hereby represents and warrants to Landlord that, as of the
date of this Second Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.

16.  Signing Authority. Each individual executing this Second Amendment on
behalf of Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in the State of California and that
Tenant has full right and authority to execute and deliver this Second Amendment
and that each person signing on behalf of Tenant is authorized to do so.

17.  No Further Modification. Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed on the later of the
dates set forth below.

 

“LANDLORD”

  

IPERS CENTERPARK PLAZA I & II, INC.,

a Delaware corporation

 

By: REEF America L.L.C.

a Delaware limited liability company

Its Investment Advisor

 

By:   /s/ Jill Shanahan                                                   

 

Name: Jill E. Shanahan

 

Title: Vice President/Asset Manager

 

Dated: 02/02/11

“TENANT”

  

AXESSTEL, INC., a Nevada corporation,

doing business in California as “Axesstel Fixed

Wireless”

 

By:   /s/ Clark Hickock                                                 

 

Name:   Clark Hickock                                                 

 

Title:   CEO                                                                   

 

Dated:   01/27/11                                                          

 

By:   /s/ Patrick Gray                                                    

 

Name:   Patrick Gray                                                    

 

Title:   CFO                                                                   

 

Dated:   01/27/11                                                          

 

 

6



--------------------------------------------------------------------------------

EXHIBIT “A”

REDUCTION SPACE AND REDUCED PREMISES

LOGO [g160223g14v87.jpg]

 

Exhibit “A”

1



--------------------------------------------------------------------------------

EXHIBIT “B”

COMMENCEMENT DATE MEMORANDUM

THIS MEMORANDUM, made as of _____________, 20___, by and between
____________________ (“Landlord”) and (“Tenant”).

Recitals:

A.    Landlord and Tenant are parties to that certain Second Amendment to Lease,
dated for reference __________, 2011 (the “Second Amendment”) for certain
premises (the “Premises”) consisting of approximately _____ square feet at the
building commonly known as ____________________.

B.    Tenant is in possession of the Premises and the Term of the Lease has
commenced.

C.    Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1.    The actual Reduction Commencement Date is ___________________.

2.    The actual New Termination Date is ___________________.

3.    The schedule of the Annual Rent and the Monthly Basic Rent set forth on
the Reference Pages is deleted in its entirety, and the following is substituted
therefor:

[insert rent schedule]

4.    Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:      TENANT:

By:   RREEF Management Company,

         Delaware corporation

 

By:                                 
      DO NOT SIGN                                  

     By:                            
           DO NOT SIGN                                  

Name:                                          
                                                                      

 

Title:                                          
                                                                        

 

Dated:                                          
                                                                      

    

Name:                                          
                                                                

 

Title:                                          
                                                                   

 

Dated:                                          
                                                                

 

Exhibit “B”

1



--------------------------------------------------------------------------------

EXHIBIT “C”

WORK LETTER AGREEMENT

This Work Letter Agreement (“Work Letter Agreement”) sets forth the terms and
conditions relating to the construction of improvements for the Reduced
Premises. All references in this Work Letter Agreement to “the Second Amendment”
shall mean the relevant portions of the Second Amendment to which this Work
Letter Agreement is attached as Exhibit “C.”

SECTION 1

BASE, SHELL AND CORE

Landlord has constructed, through its contractor, the base, shell and core of
the Reduced Premises and of the Building (collectively, the “Base, Shell and
Core”), and Tenant shall accept the Base, Shell and Core in its current “As-Is”
condition existing as of the date of this Second Amendment. Landlord shall
install in the Reduced Premises certain “Tenant Improvements” (as defined below)
pursuant to the provisions of this Work Letter Agreement. Except for the Tenant
Improvement work described in this Work Letter Agreement, Landlord shall not be
obligated to make or pay for any alterations or improvements to the Reduced
Premises, the Building or the Project.

SECTION 2

CONSTRUCTION DRAWINGS FOR THE PREMISES

Prior to the execution of this Second Amendment, Landlord and Tenant have
approved a detailed space plan for the construction of certain improvements in
the Reduced Premises, which space plan is attached hereto as Schedule “1” (the
“Final Space Plan”), which improvement work is contemplated to consist of the
following: (i) install a recess double door entry off of the lobby of the
Reduced Premises, (ii) demise Suite 200 from Suite 210, including all
electrical, heating, and air conditioning (iii) install new demising walls for
Suite 210, (iv) recarpet the carpeted area of the Reduced Premises, (v) repaint
the painted areas of the Reduced Premises, (v) provide dedicated HVAC to the
server room in the Reduced Premises, and (vi) install a new lab/testing room in
the Reduced Premises (collectively, “Landlord’s Work”). Any above
Building-standard items shall be at Tenant’s sole cost and expense. Based upon
and in conformity with the Final Space Plan, Landlord shall, if Landlord
determines the same to be reasonably necessary, cause its architect and
engineers to prepare and deliver to Tenant, for Tenant’s approval, detailed
specifications and engineered working drawings for the tenant improvements shown
on the Final Space Plan (the “Working Drawings”). The Working Drawings (if any)
shall incorporate modifications to the Final Space Plan as necessary to comply
with the floor load and other structural and system requirements of the
Building. To the extent that the finishes and specifications are not completely
set forth in the Final Space Plan for any portion of the tenant improvements
depicted thereon, the actual specifications and finish work shall be in
accordance with the specifications for the Building’s standard tenant
improvement items, as determined by Landlord. Within three (3) business days
after Tenant’s receipt of the

 

Exhibit “C”

1



--------------------------------------------------------------------------------

Working Drawings, Tenant shall approve or disapprove the same, which approval
shall not be unreasonably withheld; provided, however, that Tenant may only
disapprove the Working Drawings to the extent such Working Drawings are
inconsistent with the Final Space Plan and only if Tenant delivers to Landlord,
within such three (3) business days period, specific changes proposed by Tenant
which are consistent with the Final Space Plan and do not constitute changes
which would result in any of the circumstances described in items (i) through
(iv) below. If any such revisions are timely and properly proposed by Tenant,
Landlord shall cause its architect and engineers to revise the Working Drawings
to incorporate such revisions and submit the same for Tenant’s approval in
accordance with the foregoing provisions, and the parties shall follow the
foregoing procedures for approving the Working Drawings until the same are
finally approved by Landlord and Tenant. Upon Landlord’s and Tenant’s approval
of the Working Drawings, the same shall be known as the “Approved Working
Drawings.” The tenant improvements shown on the Final Space Plan and the
Approved Working Drawings (if any) shall be referred to herein as the “Tenant
Improvements.” Tenant shall make no changes, change orders or modifications to
the Final Space Plan and Final Working Drawings (if any) without the prior
written consent of Landlord, which consent may be withheld in Landlord’s sole
discretion if such change or modification would: (i) directly or indirectly
delay the Substantial Completion of the Reduced Premises; (ii) increase the cost
of designing or constructing the Tenant Improvements above the cost of the
tenant improvements depicted in the Final Space Plan; (iii) be of a quality
lower than the quality of the standard tenant improvement items for the
Building; and/or (iv) require any changes to the Base, Shell and Core or
structural improvements or systems of the Building. The Final Space Plan,
Working Drawings (if any) and Approved Working Drawings (if any) shall be
collectively referred to herein as, the “Construction Drawings.”

SECTION 3

CONSTRUCTION AND PAYMENT FOR COSTS OF TENANT IMPROVEMENTS

Landlord shall cause a contractor designated by Landlord (the “Contractor”) to
(i) obtain all applicable building permits for construction of the Tenant
Improvements, and (ii) construct the Tenant Improvements as depicted on the
Final Space Plan and the Approved Working Drawings (if any), in compliance with
such building permits and all applicable laws in effect at the time of
construction, and in good workmanlike manner. Except as otherwise provided in
this Work Letter Agreement, Landlord shall pay for the cost of the design and
construction of the Tenant Improvements. The cost of the design and construction
of the Tenant Improvements shall include Landlord’s construction supervision and
management fee in an amount equal to the product of (i) five percent (5%) and
(ii) the total cost of the design and construction of the Tenant Improvements.
In the event Tenant requests any changes, change orders or modifications to the
Final Space Plan and/or Working Drawings (if any) and/or the Approved Working
Drawings (if any) (which Landlord approves pursuant to Section 2 above) which
increase the cost to construct the Tenant Improvements above the cost of the
tenant improvements as described in the Final Space Plan, Tenant shall pay such
increased cost to Landlord immediately upon Landlord’s request therefor, and, in
any event, prior to the date Landlord causes the Contractor to commence
construction of the changes, change orders or modifications. In no event shall
Landlord be obligated to pay for any of Tenant’s furniture, computer systems,
telephone systems, equipment

 

Exhibit “C”

2



--------------------------------------------------------------------------------

or other personal property which may be depicted on the Construction Drawings;
such items shall be paid for by Tenant.

SECTION 4

SUBSTANTIAL COMPLETION

4.1    Substantial Completion. For purposes of the Second Amendment, including
for purposes of determining the Reduction Commencement Date (as set forth in
Section 2 of the Second Amendment), “Substantial Completion” of the Reduced
Premises shall occur upon the completion of construction of the Tenant
Improvements in the Reduced Premises pursuant to the Final Space Plan and the
Approved Working Drawings (if any), with the exception of any punch list items
that do not materially and adversely affect Tenant’s use and occupancy of the
Reduced Premises and any tenant fixtures, work-stations, built-in furniture, or
equipment to be installed by Tenant or under the supervision of Contractor.

4.2    Delay of the Substantial Completion of the Reduced Premises. If there
shall be a delay or there are delays in the Substantial Completion of the
Reduced Premises as a direct, indirect, partial, or total result of any of the
following (collectively, “Tenant Delays”):

4.2.1    Tenant’s failure to timely approve the Working Drawings (if any) or any
other matter requiring Tenant’s approval;

4.2.2    a breach by Tenant of the terms of this Work Letter Agreement or the
Lease;

4.2.3    Tenant’s request for changes in any of the Construction Drawings;

4.2.4    Tenant’s requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
May 1, 2011 anticipated date of Substantial Completion of the Reduced Premises,
or which are different from, or not included in, Landlord’s standard tenant
improvement items for the Building;

4.2.5    changes to the Base, Shell and Core, structural components or
structural components or systems of the Building required by the Final Space
Plan and the Approved Working Drawings (if any);

4.2.6    any changes in the Construction Drawings and/or the Tenant Improvements
required by applicable laws if such changes are directly attributable to
Tenant’s use of the Reduced Premises or Tenant’s specialized tenant
improvement(s) (as determined by Landlord); or

4.2.7    any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of Substantial Completion, the Reduction
Commencement Date (as set forth in Section 2 of the Second Amendment) shall be
deemed to be the date the Reduction Commencement Date would have occurred if no
Tenant Delays, as set forth above, had occurred.

 

Exhibit “C”

3



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS

5.1    Tenant’s Representative. Tenant has designated David Berman as its sole
representative with respect to the matters set forth in this Work Letter
Agreement, who shall have full authority and responsibility to act on behalf of
the Tenant as required in this Work Letter Agreement.

5.2    Landlord’s Representative. Landlord has designated Jill Shanahan as its
sole representative with respect to the matters set forth in this Work Letter
Agreement, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter
Agreement.

5.3    Time of the Essence in This Work Letter Agreement. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord. Both Landlord and Tenant
shall use commercially reasonable, good faith, efforts and all due diligence to
cooperate with each other to complete all phases of the Construction Drawings
and the permitting process and to receive the permits, as soon as possible after
the execution of the Lease, and, in that regard, shall meet on a scheduled basis
to be determined by Landlord and Tenant, to discuss progress in connection with
the same.

5.4    Tenant’s Entry Into the Reduced Premises Prior to Substantial Completion.
Subject to the terms hereof and provided that Tenant and its agents do not
interfere with, or delay, Contractor’s work in the Building and the Reduced
Premises, at Landlord’s reasonable discretion, Contractor shall allow Tenant
access to the Reduced Premises fifteen (15) days prior to the substantial
completion of the Reduced Premises for the purpose of Tenant installing
overstandard equipment or fixtures (including Tenant’s data and telephone
equipment) in the Reduced Premises. Prior to Tenant’s entry into the Reduced
Premises as permitted by the terms of this Section 5.4, Tenant shall submit a
schedule to Landlord and Contractor, for their approval, which schedule shall
detail the timing and purpose of Tenant’s entry. In connection with any such
entry, Tenant acknowledges and agrees that Tenant’s employees, agents,
contractors, consultants, workmen, mechanics, suppliers and invitees shall fully
cooperate, work in harmony and not, in any manner, interfere with Landlord or
Landlord’s Contractor, agents or representatives in performing work in the
Building and the Reduced Premises, or interfere with the general operation of
the Building and/or the Project. If at any time any such person representing
Tenant shall not be cooperative or shall otherwise cause or threaten to cause
any such disharmony or interference, including, without limitation, labor
disharmony, and Tenant fails to immediately institute and maintain corrective
actions as directed by Landlord, then Landlord may revoke Tenant’s entry rights
upon twenty-four (24) hours’ prior written notice to Tenant. Tenant acknowledges
and agrees that any such entry into and occupancy of the Reduced Premises or any
portion thereof by Tenant or any person or entity working for or on behalf of
Tenant shall be deemed to be subject to all of the terms, covenants, conditions
and provisions of the Lease, excluding only the covenant to pay Monthly Basic
Rent (until the occurrence of the Commencement Date). Tenant further
acknowledges and agrees that Landlord shall not be liable

 

Exhibit “C”

4



--------------------------------------------------------------------------------

for any injury, loss or damage which may occur to any of Tenant’s work made in
or about the Reduced Premises in connection with such entry or to any property
placed therein prior to the Commencement Date, the same being at Tenant’s sole
risk and liability. Tenant shall be liable to Landlord for any damage to any
portion of the Reduced Premises, including the Tenant Improvement work, caused
by Tenant or any of Tenant’s employees, agents, contractors, consultants,
workmen, mechanics, suppliers and invitees. In the event that the performance of
Tenant’s work in connection with such entry causes extra costs to be incurred by
Landlord or requires the use of any Building services, Tenant shall promptly
reimburse Landlord for such extra costs and/or shall pay Landlord for such
Building services at Landlord’s standard rates then in effect. In addition,
Tenant shall hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Building or Reduced Premises and
against injury to any persons caused by Tenant’s actions pursuant to this
Section 5.3.

5.5    Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in
Section 23 of the Original Lease or any default by Tenant under this Work Letter
Agreement has occurred at any time on or before the Substantial Completion of
the Reduced Premises and remains after the expiration of applicable notice and
cure periods, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to cause Contractor to suspend the construction of the Reduced Premises
(in which case, Tenant shall be responsible for any delay in the Substantial
Completion of the Reduced Premises caused by such work stoppage as set forth in
Section 4.2 of this Work Letter Agreement), and (ii) all other obligations of
Landlord under the terms of this Work Letter Agreement shall be forgiven until
such time as such default is cured pursuant to the terms of the Lease (in which
case, Tenant shall be responsible for any delay in the Substantial Completion of
the Reduced Premises caused by such inaction by Landlord). In addition, if the
Lease is terminated prior to the Reduction Commencement Date, for any reason due
to a default by Tenant as described in Section 23 of the Original Lease or under
this Work Letter Agreement, in addition to any other remedies available to
Landlord under the Lease, at law and/or in equity, Tenant shall pay to Landlord,
as additional rent under the Lease, within five (5) days of receipt of a
statement therefor, any and all costs incurred by Landlord and not reimbursed or
otherwise paid by Tenant through the date of such termination in connection with
the Tenant Improvements to the extent planned, installed and/or constructed as
of such date of termination, including, but hot limited to, any costs related to
the removal of all or any portion of the Tenant Improvements and restoration
costs related thereto.

 

Exhibit “C”

5



--------------------------------------------------------------------------------

SCHEDULE “1”

FINAL SPACE PLAN

LOGO [g16022300001.gif]

Schedule “1”

 

1